
	
		II
		Calendar No. 660
		109th CONGRESS
		2d Session
		S. 3591
		[Report No. 109–358]
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2006
			Mr. Jeffords (for
			 himself, Ms. Snowe,
			 Mr. Lautenberg, Mr. Chafee, Mrs.
			 Boxer, Mrs. Feinstein,
			 Mrs. Clinton, Mr. Lieberman, Mr.
			 Obama, Mr. Menendez,
			 Mr. Wyden, and Mr. Bingaman) introduced the following bill; which
			 was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			November 13, 2006
			Reported by Mr. Inhofe,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To improve efficiency in the Federal Government through
		  the use of high-performance green buildings, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the High-Performance Green Buildings Act of
			 2006.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Office of
				High-Performance Green Buildings
					Sec. 101. Oversight.
					Sec. 102. Office of High-Performance
				Green Buildings.
					Sec. 103. Green Building Advisory
				Committee.
					Sec. 104. Public outreach.
					Sec. 105. Research and
				development.
					Sec. 106. Budget and life-cycle costing
				and contracting.
					Sec. 107. Authorization of
				appropriations.
					TITLE II—Healthy
				High-Performance Schools
					Sec. 201. Definitions.
					Sec. 202. Grants for healthy school
				environments.
					Sec. 203. Federal guidelines for siting
				of school facilities.
					Sec. 204. Environmental health
				program.
					Sec. 205. Authorization of
				appropriations.
					TITLE III—Strengthening
				Federal Leadership
					Sec. 301. Incentives.
					Sec. 302. Federal
				procurement.
					Sec. 303. Federal green building
				performance.
					TITLE IV—Demonstration
				project
					Sec. 401. Coordination of
				goals.
					Sec. 402. Authorization of
				appropriations.
				
			2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of General
			 Services.
			(2)CommitteeThe
			 term Committee means the Green Building Advisory Committee
			 established under section 103(a).
			(3)DirectorThe
			 term Director means the individual appointed to the position
			 established under section 101(a).
			(4)Federal
			 facility
				(A)In
			 generalThe term Federal facility means any building
			 or facility the intended use of which requires the building or facility to
			 be—
					(i)accessible to the
			 public; and
					(ii)constructed or
			 altered by or on behalf of the United States.
					(B)ExclusionsThe
			 term Federal facility does not include a privately-owned
			 residential or commercial structure that is not leased by the Federal
			 Government.
				(5)High-Performance
			 green buildingThe term high-performance green
			 building means a building that, during its life-cycle—
				(A)reduces energy,
			 water, and material resource use;
				(B)improves indoor
			 environmental quality including, reducing indoor pollution, improving thermal
			 comfort, and improving lighting and acoustic environments that affect occupant
			 health and productivity;
				(C)reduces negative
			 impacts on the environment throughout the life-cycle of the building, including
			 air and water pollution and waste generation;
				(D)increases the use
			 of environmentally preferable products, including biobased, recycled content,
			 and nontoxic products with lower life-cycle impacts;
				(E)increases reuse
			 and recycling opportunities;
				(F)integrates systems
			 in the building;
				(G)reduces the
			 environmental and energy impacts of transportation through building location
			 and site design that support a full range of transportation choices for users
			 of the building; and
				(H)considers indoor
			 and outdoor effects of the building on human health and the environment,
			 including—
					(i)improvements in
			 worker productivity;
					(ii)the life-cycle
			 impacts of building materials and operations; and
					(iii)other factors
			 that the Office considers to be appropriate.
					(6)Life-cycleThe
			 term life-cycle, with respect to a high-performance green
			 building, means all stages of the useful life of the building (including
			 components, equipment, systems, and controls of the building) beginning at
			 conception of a green building project and continuing through site selection,
			 design, construction, landscaping, commissioning, operation, maintenance,
			 renovation, deconstruction or demolition, removal, and recycling of the green
			 building.
			(7)Life-cycle
			 assessmentThe term life-cycle assessment means a
			 comprehensive system approach for measuring the environmental performance of a
			 product or service over the life of the product or service, beginning at raw
			 materials acquisition and continuing through manufacturing, transportation,
			 installation, use, reuse, and end-of-life waste management.
			(8)Life-cycle
			 costingThe term life-cycle costing, with respect to
			 a high-performance green building, means a technique of economic evaluation
			 that—
				(A)sums, over a given
			 study period, the costs of initial investment (less resale value),
			 replacements, operations (including energy use), and maintenance and repair of
			 an investment decision; and
				(B)is
			 expressed—
					(i)in present value
			 terms, in the case of a study period equivalent to the longest useful life of
			 the building, determined by taking into consideration the typical life of such
			 a building in the area in which the building is to be located; or
					(ii)in annual value
			 terms, in the case of any other study period.
					(9)OfficeThe
			 term Office means the Office of High-Performance Green Buildings
			 established under section 102(a).
			IOffice of
			 High-Performance Green Buildings
			101.Oversight
				(a)In
			 generalThe Administrator shall establish within the General
			 Services Administration, and appoint an individual to serve as Director in, a
			 position in the career-reserved Senior Executive service, to—
					(1)establish and
			 manage the Office in accordance with section 102; and
					(2)carry out other
			 duties as required under this Act.
					(b)CompensationThe
			 compensation of the Director shall not exceed the maximum rate of basic pay for
			 the Senior Executive Service under section 5382 of title 5, United States Code,
			 including any applicable locality-based comparability payment that may be
			 authorized under section 5304(h)(2)(C) of that title.
				102.Office of
			 High-Performance Green Buildings
				(a)EstablishmentThe
			 Director shall establish within the General Services Administration an Office
			 of High-Performance Green Buildings.
				(b)DutiesThe
			 Director shall—
					(1)ensure full
			 coordination of high-performance green building information and activities
			 within the General Services Administration and all relevant agencies,
			 including, at a minimum—
						(A)the Environmental
			 Protection Agency;
						(B)the Office of the
			 Federal Environmental Executive;
						(C)the Office of
			 Federal Procurement Policy;
						(D)the Department of
			 Energy;
						(E)the Department of
			 Health and Human Services;
						(F)the Department of
			 Defense; and
						(G)such other Federal
			 agencies as the Director considers to be appropriate;
						(2)establish a
			 senior-level Federal green building advisory committee, which shall provide
			 advice and recommendations in accordance with section 103;
					(3)identify and
			 biennially reassess improved or higher rating standards recommended by the
			 Committee;
					(4)establish a
			 national high-performance green building clearinghouse in accordance with
			 section 104, which shall provide green building information through—
						(A)outreach;
						(B)education;
			 and
						(C)the provision of
			 technical assistance;
						(5)ensure full
			 coordination of research and development information relating to
			 high-performance green building initiatives under section 105;
					(6)identify and
			 develop green building standards that could be used for all types of Federal
			 facilities in accordance with section 105;
					(7)establish green
			 practices that can be used throughout the life of a Federal facility;
					(8)review and analyze
			 current Federal budget practices and life-cycle costing issues, and make
			 recommendations to Congress, in accordance with section 106; and
					(9)complete and
			 submit the report described in subsection (c).
					(c)ReportNot
			 later than 2 years after the date of enactment of this Act, and biennially
			 thereafter, the Director shall submit to Congress a report that—
					(1)describes the
			 status of the green building initiatives under this Act and other Federal
			 programs in effect as of the date of the report, including—
						(A)the extent to
			 which the programs are being carried out in accordance with this Act;
			 and
						(B)the status of
			 funding requests and appropriations for those programs;
						(2)identifies within
			 the planning, budgeting, and construction process all types of Federal facility
			 procedures that inhibit new and existing Federal facilities from becoming
			 high-performance green buildings as measured by—
						(A)a silver rating,
			 as defined by the Leadership in Energy and Environmental Design Building Rating
			 System standard established by the United States Green Building Council (or an
			 equivalent rating); or
						(B)an improved or
			 higher rating standard, as identified by the Committee;
						(3)identifies
			 inconsistencies, as reported to the Committee, in Federal law with respect to
			 product acquisition guidelines and high-performance product guidelines;
					(4)recommends
			 language for uniform standards for use by Federal agencies in environmentally
			 responsible acquisition;
					(5)in coordination
			 with the Office of Management and Budget, reviews the budget process for
			 capital programs with respect to alternatives for—
						(A)restructuring of
			 budgets to require the use of complete energy- and environmental-cost
			 accounting;
						(B)using operations
			 expenditures in budget-related decisions while simultaneously incorporating
			 productivity and health measures (as those measures can be quantified by the
			 Office, with the assistance of universities and national laboratories);
						(C)permitting Federal
			 agencies to retain all identified savings accrued as a result of the use of
			 life-cycle costing for future high-performance green building initiatives;
			 and
						(D)identifying short-
			 and long-term cost savings that accrue from high-performance green buildings,
			 including those relating to health and productivity;
						(6)identifies green,
			 self-sustaining technologies to address the operational needs of Federal
			 facilities in times of national security emergencies, natural disasters, or
			 other dire emergencies;
					(7)summarizes and
			 highlights development, at the State and local level, of green building
			 initiatives, including executive orders, policies, or laws adopted promoting
			 green building (including the status of implementation of those initiatives);
			 and
					(8)includes, for the
			 2-year period covered by the report, recommendations to address each of the
			 matters, and a plan for implementation of each recommendation, described in
			 paragraphs (1) through (6).
					(d)ImplementationThe
			 Office shall carry out each plan for implementation of recommendations under
			 subsection (c)(7).
				103.Green Building
			 Advisory Committee
				(a)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Director shall
			 establish a committee to be known as the Green Building Advisory
			 Committee.
				(b)MembershipThe
			 Committee shall be composed of representatives of, at a minimum—
					(1)each agency
			 referred to in section 102(b)(1); and
					(2)other relevant
			 entities, as determined by the Director, including at least 1 representative of
			 each of the following:
						(A)State and local
			 governmental green building programs.
						(B)Independent green
			 building associations or councils.
						(C)Building experts,
			 including architects, material suppliers, and construction contractors.
						(D)Security advisors
			 focusing on national security needs, natural disasters, and other dire
			 emergency situations.
						(E)Children and adult
			 environmental health experts.
						(c)MeetingsThe
			 Director shall establish a regular schedule of meetings for the Committee,
			 which shall convene a minimum of 6 times each year.
				(d)DutiesThe
			 Committee shall provide advice and expertise for use by the Director in
			 carrying out the duties under this Act, including such recommendations relating
			 to Federal activities carried out under sections 104 through 106 as are agreed
			 to by a majority of the members of the Committee.
				(e)FACA
			 ExemptionThe Committee shall not be subject to the Federal
			 Advisory Committee Act (5 U.S.C. App.).
				104.Public
			 outreachThe Director, in
			 coordination with the Committee, shall carry out public outreach to inform
			 individuals and entities of the information and services available
			 Government-wide by—
				(1)establishing and
			 maintaining a national high-performance green building clearinghouse, including
			 on the Internet, that—
					(A)identifies
			 existing similar efforts and coordinates activities of common interest;
			 and
					(B)provides
			 information relating to high-performance green buildings, including hyperlinks
			 to Internet sites that describe the activities, information, and resources
			 of—
						(i)the Federal
			 Government;
						(ii)State and local
			 governments;
						(iii)the private
			 sector (including nongovernmental and nonprofit entities and organizations);
			 and
						(iv)international
			 organizations;
						(2)identifying and
			 recommending educational resources for implementing high-performance green
			 building practices, including security and emergency benefits and
			 practices;
				(3)providing access
			 to technical assistance on using tools and resources to make more
			 cost-effective, energy-efficient, health-protective, and environmentally
			 beneficial decisions for constructing high-performance green buildings,
			 particularly tools available to conduct life-cycle costing and life-cycle
			 assessment;
				(4)providing
			 information on application processes for certifying a high-performance green
			 building, including certification and commissioning;
				(5)providing
			 technical information, market research, or other forms of assistance or advice
			 that would be useful in planning and constructing high-performance green
			 buildings; and
				(6)using such other
			 methods as are determined by the Director to be appropriate.
				105.Research and
			 development
				(a)EstablishmentThe
			 Director, in coordination with the Committee, shall—
					(1)(A)survey existing
			 research and studies relating to high-performance green buildings; and
						(B)coordinate
			 activities of common interest;
						(2)develop and
			 recommend a high-performance green building research plan that—
						(A)identifies
			 information and research needs, including the relationships between health,
			 occupant productivity, and each of—
							(i)pollutant
			 emissions from materials and products in the building;
							(ii)natural day
			 lighting;
							(iii)ventilation
			 choices and technologies;
							(iv)heating, cooling,
			 and system control choices and technologies;
							(v)moisture control
			 and mold;
							(vi)maintenance,
			 cleaning, and pest control activities;
							(vii)acoustics;
			 and
							(viii)other issues
			 relating to the health, comfort, productivity, and performance of occupants of
			 the building; and
							(B)promotes the
			 development and dissemination of high-performance green building measurement
			 tools that, at a minimum, may be used—
							(i)to monitor and
			 assess the life-cycle performance of facilities (including demonstration
			 projects) built as high-performance green buildings; and
							(ii)to perform
			 life-cycle assessments;
							(3)assist the budget
			 and life-cycle costing functions of the Office under section 106;
					(4)study and identify
			 potential benefits of green buildings relating to security, natural disaster,
			 and emergency needs of the Federal Government; and
					(5)support other
			 research initiatives determined by the Office.
					(b)Indoor air
			 qualityThe Director, in consultation with the Committee, shall
			 develop and implement a comprehensive indoor air quality program for all
			 Federal facilities to ensure the safety of Federal workers and facility
			 occupants—
					(1)during new
			 construction and renovation of facilities; and
					(2)in existing
			 facilities.
					106.Budget and
			 life-cycle costing and contracting
				(a)EstablishmentThe
			 Director, in coordination with the Committee, shall—
					(1)identify, review,
			 and analyze current budget and contracting practices that affect achievement of
			 high-performance green buildings, including the identification of barriers to
			 green building life-cycle costing and budgetary issues;
					(2)develop guidance
			 and conduct training sessions with budget specialists and contracting personnel
			 from Federal agencies and budget examiners to apply life-cycle cost criteria to
			 actual projects;
					(3)identify tools to
			 aid life-cycle cost decisionmaking; and
					(4)explore the
			 feasibility of incorporating the benefits of green buildings, such as security
			 benefits, into a cost-budget analysis to aid in life-cycle costing for budget
			 and decision making processes.
					107.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this title $4,000,000 for each of
			 fiscal years 2007 through 2012, to remain available until expended.
			IIHealthy
			 High-Performance Schools
			201.DefinitionsIn this title:
				(1)High-Performance
			 schoolThe term high-performance school has the
			 meaning given the term healthy, high-performance school building
			 in section
			 5586 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7277e).
				(2)Local
			 educational agencyThe term local educational agency
			 has the meaning given the term in
			 section
			 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801).
				(3)State
			 educational agencyThe term State educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
				202.Grants for
			 healthy school environments
				(a)In
			 generalThe Administrator of the Environmental Protection Agency,
			 in consultation with the Secretary of Education and the Secretary of Health and
			 Human Services, may provide grants to State and local educational agencies for
			 use in—
					(1)providing
			 technical assistance for programs of the Environmental Protection Agency
			 (including the Tools for Schools Program and the Healthy School Environmental
			 Assessment Tool) to schools for use in addressing environmental issues;
			 and
					(2)development of
			 State school environmental quality plans, in partnership with the Environmental
			 Protection Agency, that include—
						(A)standards for
			 healthy high-performance school building design, construction, and
			 renovation;
						(B)identification of
			 ongoing school building environmental problems in the State, including
			 assessment of information on the exposure of children to environmental hazards
			 in school facilities, as provided by the Administrator of the Environmental
			 Protection Agency;
						(C)proposals for the
			 systematic improvement (including benchmarks and timelines) of environmental
			 conditions in schools throughout the State, including—
							(i)school building
			 siting, construction, and maintenance;
							(ii)indoor air
			 quality;
							(iii)pest
			 control;
							(iv)radon
			 contamination;
							(v)lead
			 contamination;
							(vi)environmentally
			 preferable purchasing of products for classroom instruction and for
			 maintenance;
							(vii)hazard
			 identification and remediation; and
							(viii)modes of
			 transportation available to students and staff;
							(D)recommendations
			 for improvements in the capacity of the State to track child and adult health
			 complaints relating to schools; and
						(E)plans for
			 operation as an emergency, self-sustaining evacuation center.
						(b)Other
			 grantsThe Administrator of the Environmental Protection Agency
			 may provide grants to qualified, nonprofit organizations to assist in community
			 and public education on healthy school environments.
				(c)Cost
			 sharing
					(1)Federal
			 shareThe Federal share of the cost of a project or activity
			 carried out using funds from a grant under subsection (a) shall not exceed 90
			 percent.
					(2)Non-federal
			 shareThe non-Federal share of the cost of a project or activity
			 carried out using funds from a grant under subsection (a) may be provided in
			 the form of cash or in-kind goods and services.
					(d)Grant
			 priority
					(1)In
			 generalIn providing grants under this section for use in
			 carrying out the program referred to in subsection (a)(1), the Administrator of
			 the Environmental Protection Agency, in consultation with the Secretary of
			 Education, shall give priority to school districts with need for environmental
			 improvement as identified in the school environmental plans described in this
			 section.
					(2)Responsibility
			 of school districts and State educational agencies
						(A)School
			 districtsNot later than 2 years after the date of enactment of
			 this Act, and annually thereafter, each school district that receives funds
			 from the Administrator of the Environmental Protection Agency to carry out a
			 program described in subsection (a) shall submit to the State educational
			 agency with jurisdiction over the school district a report that
			 includes—
							(i)a list of schools
			 in the districts that, as of the date of the report, have accepted funds or
			 other assistance from the Environmental Protection Agency for use in carrying
			 out this section; and
							(ii)an overview of
			 the impact of the funds, including—
								(I)general data
			 regarding measures of student health and attendance rates before and after
			 grant intervention; and
								(II)descriptions of
			 toxic or hazardous cleaning, maintenance, or instructional products eliminated
			 or reduced in use as part of the promotion or remediation of the indoor air
			 quality of schools within the school district; and
								(iii)basic
			 information on the potential influence of other factors (such as the
			 installation of carpet and HVAC systems and similar activities) on air
			 quality.
							(B)State
			 educational agency reportsNot later than 180 days after the date
			 on which each State educational agency has received the annual reports under
			 subparagraph (A) from all participating school districts, the State educational
			 agency shall submit to the Administrator of the Environmental Protection Agency
			 and Congress a consolidated report of all information received from the school
			 districts.
						203.Federal
			 guidelines for siting of school facilitiesThe Administrator of the Environmental
			 Protection Agency, in consultation with the Secretary of Education and the
			 Secretary of Health and Human Services, shall develop school site selection
			 guidelines that account for—
				(1)the special vulnerability of children to
			 hazardous substances or pollution exposures in any case in which the potential
			 for contamination at a potential school site exists, as determined by the
			 Administrator of the Environmental Protection Agency, in consultation with the
			 Secretary of Education;
				(2)modes of
			 transportation available to students and staff; and
				(3)the potential use
			 of a school at the site as an emergency shelter.
				204.Environmental
			 health program
				(a)In
			 generalThe Administrator of
			 the Environmental Protection Agency, in consultation with the Secretary of
			 Education, the Secretary of Health and Human Services, and other relevant
			 agencies, shall issue guidelines for use by the State in developing and
			 implementing an environmental health program for schools that—
					(1)takes into account
			 the status and findings of Federal research initiatives established under this
			 Act and other relevant Federal law with respect to school facilities, including
			 relevant updates on trends in the field, such as the impact of school facility
			 environments on student and staff—
						(A)health, safety,
			 and productivity; and
						(B)disabilities or
			 special needs;
						(2)provides research
			 using relevant tools identified or developed in accordance with section 105 to
			 quantify the relationships between—
						(A)human health,
			 occupant productivity, and student performance; and
						(B)with respect to
			 school facilities, each of—
							(i)pollutant
			 emissions from materials and products;
							(ii)natural day
			 lighting;
							(iii)ventilation
			 choices and technologies;
							(iv)heating and
			 cooling choices and technologies;
							(v)moisture control
			 and mold;
							(vi)maintenance,
			 cleaning, and pest control activities;
							(vii)acoustics;
			 and
							(viii)other issues
			 relating to the health, comfort, productivity, and performance of occupants of
			 the school facilities;
							(3)provides technical
			 assistance on siting, design, management, and operation of school facilities,
			 including facilities used by students with disabilities or special
			 needs;
					(4)collaborates with
			 federally funded pediatric environmental health centers to assist in on-site
			 school environmental investigations;
					(5)assists States and
			 the public in better understanding and improving the environmental health of
			 children; and
					(6)provides to the
			 Office a biennial report of all activities carried out under this title, which
			 the Director shall include in the report described in section 102(c).
					(b)Public
			 outreachThe Director shall ensure, to the maximum extent
			 practicable, that the public clearinghouse established under section 104
			 receives and makes available—
					(1)information from
			 the Administrator of the Environmental Protection Agency that is contained in
			 the report described in subsection (a)(6); and
					(2)information on the
			 exposure of children to environmental hazards in school facilities, as provided
			 by the Administrator of the Environmental Protection Agency.
					205.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this title $10,000,000 for the
			 period of fiscal years 2007 through 2012, to remain available until
			 expended.
			IIIStrengthening
			 Federal Leadership
			301.IncentivesAs soon as practicable after the date of
			 enactment of this Act, the Director shall identify incentives to encourage the
			 use of green buildings and related technology in the operations of the Federal
			 Government, including through—
				(1)the provision of recognition awards;
			 and
				(2)the maximum feasible retention of financial
			 savings in the annual budgets of Federal agencies for use in reinvesting in
			 future green building initiatives.
				302.Federal
			 procurement
				(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Director of the Office of Federal Procurement Policy, in
			 consultation with the Director and the Under Secretary of Defense for
			 Acquisition, Technology, and Logistics, shall promulgate revisions of the
			 applicable acquisition regulations, to take effect as of the date of
			 promulgation of the revisions—
					(1)to direct any
			 Federal procurement executives involved in the acquisition, construction, or
			 major renovation (including contracting for the construction or major
			 renovation) of any facility—
						(A)to employ
			 integrated design principles;
						(B)to improve site
			 selection for environmental and community benefits;
						(C)to optimize
			 building and systems energy performance;
						(D)to protect and
			 conserve water;
						(E)to enhance indoor
			 environmental quality; and
						(F)to reduce
			 environmental impacts of materials and waste flows; and
						(2)to direct Federal procurement executives
			 involved in leasing buildings, to give preference to the lease of facilities
			 that—
						(A)are
			 energy-efficient; and
						(B)to the maximum
			 extent practicable, have applied contemporary high-performance and sustainable
			 design principles during construction or renovation.
						(b)GuidanceNot
			 later than 90 days after the date of promulgation of the revised regulations
			 under subsection (a), the Director shall issue guidance to all Federal
			 procurement executives providing direction and instructions to renegotiate the
			 design of proposed facilities, renovations for existing facilities, and leased
			 facilities to incorporate improvements that are consistent with this
			 section.
				303. Federal green
			 building performance
				(a)In
			 generalNot later than October 31 of each of the 2 fiscal years
			 following the fiscal year in which this Act is enacted, and at such times
			 thereafter as the Comptroller General of the United States determines to be
			 appropriate, the Comptroller General of the United States shall, with respect
			 to the fiscal years that have passed since the preceding report—
					(1)conduct an audit
			 of the implementation of this Act; and
					(2)submit to the
			 Office, the Committee, the Administrator, and Congress a report describing the
			 results of the audit.
					(b)ContentsAn
			 audit under subsection (a) shall include a review, with respect to the period
			 covered by the report under subsection (a)(2), of—
					(1)budget, life-cycle
			 costing, and contracting issues, using best practices identified by the
			 Comptroller General of the United States and heads of other agencies in
			 accordance with section 106;
					(2)the level of
			 coordination among the Office, the Office of Management and Budget, and
			 relevant agencies;
					(3)the performance of
			 the Office in carrying out the implementation plan;
					(4)the design stage
			 of high-performance green building measures;
					(5)high-performance
			 building data that were collected and reported to the Office; and
					(6)such other matters
			 as the Comptroller General of the United States determines to be
			 appropriate.
					(c)ConsultationThe
			 Director shall consult with the Committee to enhance and assist the
			 implementation of the Environmental Stewardship Scorecard announced at the
			 White House Summit on Federal sustainable buildings in January 2006, to measure
			 the implementation by each Federal agency of sustainable design and green
			 building initiatives.
				IVDemonstration
			 project
			401.Coordination of
			 goals
				(a)In
			 generalThe Director shall establish guidelines to implement a
			 demonstration project to contribute to the research goals of the Office.
				(b)ProjectsIn
			 accordance with guidelines established by the Director under subsection (a) and
			 the duties of the Director described in title I, the Director shall carry
			 out—
					(1)for each of fiscal
			 years 2008 through 2013, 1 demonstration project in a Federal building selected
			 by the Director in accordance with relevant agencies and described in
			 subsection (c)(1), that—
						(A)provides for the
			 evaluation of the information obtained through the conduct of projects and
			 activities under this Act; and
						(B)achieves a
			 platinum rating, as defined by the Leadership in Energy and Environmental
			 Design Building Rating System standard established by the United States Green
			 Building Council (or equivalent rating); and
						(2)no fewer than 4
			 demonstration projects at 4 universities, that, as competitively selected by
			 the Director in accordance with subsection (c)(2), have—
						(A)appropriate
			 research resources and relevant projects to meet the goals of the demonstration
			 project established by the Office; and
						(B)the
			 ability—
							(i)to serve as a
			 model for high-performance green building initiatives, including research and
			 education;
							(ii)to identify the
			 most effective ways to use high-performance green building and landscape
			 technologies to engage and educate undergraduate and graduate students;
							(iii)to effectively
			 implement a high-performance green building education program for students and
			 occupants;
							(iv)to demonstrate
			 the effectiveness of various high-performance technologies in each of the 4
			 climatic regions of the United States described in subsection (c)(2)(B);
			 and
							(v)to explore
			 quantifiable and nonquantifiable beneficial impacts on public health and
			 employee and student performance.
							(c)Criteria
					(1)Federal
			 facilitiesWith respect to the existing or proposed Federal
			 facility at which a demonstration project under this section is conducted, the
			 Federal facility shall—
						(A)be an appropriate
			 model for a project relating to—
							(i)the effectiveness
			 of high-performance technologies;
							(ii)analysis of
			 materials, components, systems, and emergency operations in the building, and
			 the impact of those materials, components, and systems, including the impact on
			 the health of building occupants;
							(iii)life-cycle
			 costing and life-cycle assessment of building materials and systems; and
							(iv)location and
			 design that promote access to the Federal facility through walking, biking, and
			 mass transit; and
							(B)possess sufficient
			 technological and organizational adaptability.
						(2)UniversitiesWith
			 respect to the 4 universities at which a demonstration project under this
			 section is conducted—
						(A)the universities
			 should be selected, after careful review of all applications received
			 containing the required information, as determined by the Director, based
			 on—
							(i)successful and
			 established public-private research and development partnerships;
							(ii)demonstrated
			 capabilities to construct or renovate buildings that meet high indoor
			 environmental quality standards;
							(iii)organizational
			 flexibility;
							(iv)technological
			 adaptability;
							(v)the demonstrated
			 capacity of at least 1 university to replicate lessons learned among nearby or
			 sister universities, preferably by participation in groups or consortia that
			 promote sustainability;
							(vi)the demonstrated
			 capacity of at least 1 university to have officially-adopted, institution-wide
			 green building guidelines for all campus building projects;
			 and
							(vii)the demonstrated
			 capacity of at least 1 university to have been recognized by similar
			 institutions as a national leader in sustainability education and curriculum
			 for students of the university; and
							(B)each university
			 shall be located in a different climatic region of the United States, each of
			 which regions shall have, as determined by the Office—
							(i)a hot, dry
			 climate;
							(ii)a hot, humid
			 climate;
							(iii)a cold climate;
			 or
							(iv)a temperate
			 climate (including a climate with cold winters and humid summers).
							(d)ReportNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter through September 30, 2013—
					(1)the Director shall
			 submit to the Administrator a report that describes the status of the
			 demonstration projects; and
					(2)each University at
			 which a demonstration project under this section is conducted shall submit to
			 the Administrator a report that describes the status of the demonstration
			 projects under this section.
					402.Authorization
			 of appropriations
				(a)Federal
			 demonstration projectThere is authorized to be appropriated to
			 carry out the Federal demonstration project described in section 401(b)(1)
			 $10,000,000 for the period of fiscal years 2008 through 2013, to remain
			 available until expended.
				(b)University
			 demonstration projectsThere is authorized to be appropriated to
			 carry out the university demonstration projects described in section 401(b)(2)
			 $10,000,000 for the period of fiscal years 2008 through 2013, to remain
			 available until expended.
				
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the High-Performance Green Buildings Act of
			 2006.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Office of
				High-Performance Green Buildings
					Sec. 101. Oversight.
					Sec. 102. Office of High-Performance Green
				Buildings.
					Sec. 103. Green Building Advisory
				Committee.
					Sec. 104. Public outreach.
					Sec. 105. Research and development.
					Sec. 106. Budget and life-cycle costing and
				contracting.
					Sec. 107. Authorization of
				appropriations.
					TITLE II—Healthy High-Performance
				Schools
					Sec. 201. Definition of high-performance
				school.
					Sec. 202. Grants for healthy school
				environments.
					Sec. 203. Model guidelines for siting of school
				facilities.
					Sec. 204. Public outreach.
					Sec. 205. Authorization of
				appropriations.
					TITLE III—Strengthening Federal
				Leadership
					Sec. 301. Incentives.
					Sec. 302. Federal procurement.
					Sec. 303. Federal green building
				performance.
					TITLE IV—Demonstration
				project
					Sec. 401. Coordination of goals.
					Sec. 402. Authorization of
				appropriations.
				
			2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of General
			 Services.
			(2)CommitteeThe
			 term Committee means the Green Building Advisory Committee
			 established under section 103(a).
			(3)DirectorThe
			 term Director means the individual appointed to the position
			 established under section 101(a).
			(4)Federal
			 facility
				(A)In
			 generalThe term Federal facility means any building
			 or facility the intended use of which requires the building or facility to
			 be—
					(i)accessible to the public;
			 and
					(ii)constructed or altered
			 by or on behalf of the United States.
					(B)ExclusionsThe
			 term Federal facility does not include a privately-owned
			 residential or commercial structure that is not leased by the Federal
			 Government.
				(5)High-performance green
			 buildingThe term high-performance green building
			 means a building—
				(A)that, during its
			 life-cycle—
					(i)reduces energy, water,
			 and material resource use and the generation of waste;
					(ii)improves indoor
			 environmental quality, including protecting indoor air quality during
			 construction, using low-emitting materials, improving thermal comfort, and
			 improving lighting and acoustic environments that affect occupant health and
			 productivity;
					(iii)improves indoor and
			 outdoor impacts of the building on human health and the environment;
					(iv)increases the use of
			 environmentally preferable products, including biobased, recycled content, and
			 nontoxic products with lower life-cycle impacts;
					(v)increases reuse and
			 recycling opportunities; and
					(vi)integrates systems in
			 the building; and
					(B)for which, during its
			 planning, design, and construction, the environmental and energy impacts of
			 building location and site design are considered.
				(6)Life
			 cycleThe term life cycle, with respect to a
			 high-performance green building, means all stages of the useful life of the
			 building (including components, equipment, systems, and controls of the
			 building) beginning at conception of a green building project and continuing
			 through site selection, design, construction, landscaping, commissioning,
			 operation, maintenance, renovation, deconstruction or demolition, removal, and
			 recycling of the green building.
			(7)Life-cycle
			 assessmentThe term life-cycle assessment means a
			 comprehensive system approach for measuring the environmental performance of a
			 product or service over the life of the product or service, beginning at raw
			 materials acquisition and continuing through manufacturing, transportation,
			 installation, use, reuse, and end-of-life waste management.
			(8)Life-cycle
			 costingThe term life-cycle costing, with respect to
			 a high-performance green building, means a technique of economic evaluation
			 that—
				(A)sums, over a given study
			 period, the costs of initial investment (less resale value), replacements,
			 operations (including energy use), and maintenance and repair of an investment
			 decision; and
				(B)is expressed—
					(i)in present value terms,
			 in the case of a study period equivalent to the longest useful life of the
			 building, determined by taking into consideration the typical life of such a
			 building in the area in which the building is to be located; or
					(ii)in annual value terms,
			 in the case of any other study period.
					(9)OfficeThe
			 term Office means the Office of High-Performance Green Buildings
			 established under section 102(a).
			IOffice of
			 High-Performance Green Buildings
			101.Oversight
				(a)In
			 generalThe Administrator shall establish within the General
			 Services Administration, and appoint an individual to serve as Director in, a
			 position in the career-reserved Senior Executive service, to—
					(1)establish and manage the
			 Office in accordance with section 102; and
					(2)carry out other duties as
			 required under this Act.
					(b)CompensationThe
			 compensation of the Director shall not exceed the maximum rate of basic pay for
			 the Senior Executive Service under section 5382 of title 5, United States Code,
			 including any applicable locality-based comparability payment that may be
			 authorized under section 5304(h)(2)(C) of that title.
				102.Office of
			 High-Performance Green Buildings
				(a)EstablishmentThe
			 Director shall establish within the General Services Administration an Office
			 of High-Performance Green Buildings.
				(b)DutiesThe
			 Director shall—
					(1)ensure full coordination
			 of high-performance green building information and activities within the
			 General Services Administration and all relevant Federal agencies, including,
			 at a minimum—
						(A)the Environmental
			 Protection Agency;
						(B)the Office of the Federal
			 Environmental Executive;
						(C)the Office of Federal
			 Procurement Policy;
						(D)the Department of
			 Energy;
						(E)the Department of Health
			 and Human Services;
						(F)the Department of
			 Defense; and
						(G)such other Federal
			 agencies as the Director considers to be appropriate;
						(2)establish a senior-level
			 green building advisory committee, which shall provide advice and
			 recommendations in accordance with section 103;
					(3)identify and biennially
			 reassess improved or higher rating standards recommended by the
			 Committee;
					(4)establish a national
			 high-performance green building clearinghouse in accordance with section 104,
			 which shall provide green building information through—
						(A)outreach;
						(B)education; and
						(C)the provision of
			 technical assistance;
						(5)ensure full coordination
			 of research and development information relating to high-performance green
			 building initiatives under section 105;
					(6)identify and develop
			 green building standards that could be used for all types of Federal facilities
			 in accordance with section 105;
					(7)establish green practices
			 that can be used throughout the life of a Federal facility;
					(8)review and analyze
			 current Federal budget practices and life-cycle costing issues, and make
			 recommendations to Congress, in accordance with section 106; and
					(9)complete and submit the
			 report described in subsection (c).
					(c)ReportNot
			 later than 2 years after the date of enactment of this Act, and biennially
			 thereafter, the Director shall submit to Congress a report that—
					(1)describes the status of
			 the green building initiatives under this Act and other Federal programs in
			 effect as of the date of the report, including—
						(A)the extent to which the
			 programs are being carried out in accordance with this Act; and
						(B)the status of funding
			 requests and appropriations for those programs;
						(2)identifies within the
			 planning, budgeting, and construction process all types of Federal facility
			 procedures that inhibit new and existing Federal facilities from becoming
			 high-performance green buildings as measured by—
						(A)a silver rating, as
			 defined by the Leadership in Energy and Environmental Design Building Rating
			 System standard established by the United States Green Building Council (or an
			 equivalent rating obtained through a comparable system); or
						(B)an improved or higher
			 rating standard, as identified by the Committee;
						(3)identifies
			 inconsistencies, as reported to the Committee, in Federal law with respect to
			 product acquisition guidelines and high-performance product guidelines;
					(4)recommends language for
			 uniform standards for use by Federal agencies in environmentally responsible
			 acquisition;
					(5)in coordination with the
			 Office of Management and Budget, reviews the budget process for capital
			 programs with respect to alternatives for—
						(A)restructuring of budgets
			 to recommend the use of complete energy- and environmental-cost
			 accounting;
						(B)using operations
			 expenditures in budget-related decisions while simultaneously incorporating
			 productivity and health measures (as those measures can be quantified by the
			 Office, with the assistance of universities and national laboratories);
						(C)permitting Federal
			 agencies to retain all identified savings accrued as a result of the use of
			 life cycle costing; and
						(D)identifying short- and
			 long-term cost savings that accrue from high-performance green buildings,
			 including those relating to health and productivity;
						(6)identifies green,
			 self-sustaining technologies to address the operational needs of Federal
			 facilities in times of national security emergencies, natural disasters, or
			 other dire emergencies;
					(7)summarizes and highlights
			 development, at the State and local level, of green building initiatives,
			 including Executive orders, policies, or laws adopted promoting green building
			 (including the status of implementation of those initiatives); and
					(8)includes, for the 2-year
			 period covered by the report, recommendations to address each of the matters,
			 and a plan for implementation of each recommendation, described in paragraphs
			 (1) through (6).
					(d)ImplementationThe
			 Office shall carry out each plan for implementation of recommendations under
			 subsection (c)(7).
				103.Green Building
			 Advisory Committee
				(a)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Director shall
			 establish an advisory committee, to be known as the Green Building
			 Advisory Committee.
				(b)Membership
					(1)In
			 generalThe Committee shall be composed of representatives of, at
			 a minimum—
						(A)each agency referred to
			 in section 102(b)(1); and
						(B)other relevant agencies
			 and entities, as determined by the Director, including at least 1
			 representative of each of—
							(i)State and local
			 governmental green building programs;
							(ii)independent green
			 building associations or councils;
							(iii)building experts,
			 including architects, material suppliers, and construction contractors;
							(iv)security advisors
			 focusing on national security needs, natural disasters, and other dire
			 emergency situations; and
							(v)environmental health
			 experts, including those with experience in children's health.
							(2)Non-Federal
			 membersThe total number of non-Federal members on the Committee
			 at any time shall not exceed 15.
					(c)MeetingsThe
			 Director shall establish a regular schedule of meetings for the
			 Committee.
				(d)DutiesThe
			 Committee shall provide advice and expertise for use by the Director in
			 carrying out the duties under this Act, including such recommendations relating
			 to Federal activities carried out under sections 104 through 106 as are agreed
			 to by a majority of the members of the Committee.
				(e)FACA
			 ExemptionThe Committee shall not be subject to section 14 of the
			 Federal Advisory Committee Act (5 U.S.C. App.).
				104.Public
			 outreachThe Director, in
			 coordination with the Committee, shall carry out public outreach to inform
			 individuals and entities of the information and services available
			 Government-wide by—
				(1)establishing and
			 maintaining a national high-performance green building clearinghouse, including
			 on the Internet, that—
					(A)identifies existing
			 similar efforts and coordinates activities of common interest; and
					(B)provides information
			 relating to high-performance green buildings, including hyperlinks to Internet
			 sites that describe related activities, information, and resources of—
						(i)the Federal
			 Government;
						(ii)State and local
			 governments;
						(iii)the private sector
			 (including nongovernmental and nonprofit entities and organizations);
			 and
						(iv)other relevant
			 organizations, including those from other countries;
						(2)identifying and
			 recommending educational resources for implementing high-performance green
			 building practices, including security and emergency benefits and
			 practices;
				(3)providing access to
			 technical assistance on using tools and resources to make more cost-effective,
			 energy-efficient, health-protective, and environmentally beneficial decisions
			 for constructing high-performance green buildings, including tools available to
			 conduct life-cycle costing and life-cycle assessment;
				(4)providing information on
			 application processes for certifying a high-performance green building,
			 including certification and commissioning;
				(5)providing technical
			 information, market research, or other forms of assistance or advice that would
			 be useful in planning and constructing high-performance green buildings;
			 and
				(6)using such other methods
			 as are determined by the Director to be appropriate.
				105.Research and
			 developmentThe Director, in
			 coordination with the Committee, shall—
				(1)(A)survey existing
			 research and studies relating to high-performance green buildings; and
					(B)coordinate activities of
			 common interest;
					(2)develop and recommend a
			 high-performance green building research plan that—
					(A)identifies information
			 and research needs, including the relationships between human health, occupant
			 productivity, and each of—
						(i)emissions from materials
			 and products in the building;
						(ii)natural day
			 lighting;
						(iii)ventilation choices and
			 technologies;
						(iv)heating, cooling, and
			 system control choices and technologies;
						(v)moisture control and
			 mold;
						(vi)maintenance, cleaning,
			 and pest control activities;
						(vii)acoustics; and
						(viii)other issues relating
			 to the health, comfort, productivity, and performance of occupants of the
			 building; and
						(B)promotes the development
			 and dissemination of high-performance green building measurement tools that, at
			 a minimum, may be used—
						(i)to monitor and assess the
			 life-cycle performance of facilities (including demonstration projects) built
			 as high-performance green buildings; and
						(ii)to perform life-cycle
			 assessments;
						(3)assist the budget and
			 life-cycle costing functions of the Office under section 106;
				(4)study and identify
			 potential benefits of green buildings relating to security, natural disaster,
			 and emergency needs of the Federal Government; and
				(5)support other research
			 initiatives determined by the Office.
				106.Budget and life-cycle
			 costing and contracting
				(a)EstablishmentThe
			 Director, in coordination with the Committee, shall—
					(1)identify, review, and
			 analyze current budget and contracting practices that affect achievement of
			 high-performance green buildings, including the identification of barriers to
			 green building life-cycle costing and budgetary issues;
					(2)develop guidance and
			 conduct training sessions with budget specialists and contracting personnel
			 from Federal agencies and budget examiners to apply life-cycle cost criteria to
			 actual projects;
					(3)identify tools to aid
			 life-cycle cost decisionmaking; and
					(4)explore the feasibility
			 of incorporating the benefits of green buildings, such as security benefits,
			 into a cost-budget analysis to aid in life-cycle costing for budget and
			 decision making processes.
					107.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this title $3,000,000 for each of
			 fiscal years 2008 through 2012, to remain available until expended.
			IIHealthy High-Performance
			 Schools
			201.Definition of
			 high-performance schoolIn
			 this title, the term high-performance school has the meaning given
			 the term healthy, high-performance school building in
			 section
			 5586 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7277e).
			202.Grants for healthy
			 school environmentsThe
			 Administrator of the Environmental Protection Agency, in consultation with the
			 Secretary of Education, may provide grants to qualified State agencies for use
			 in—
				(1)providing technical
			 assistance for programs of the Environmental Protection Agency (including the
			 Tools for Schools Program and the Healthy School Environmental Assessment Tool)
			 to schools for use in addressing environmental issues; and
				(2)development of State
			 school environmental quality plans that include—
					(A)standards for school
			 building design, construction, and renovation; and
					(B)identification of ongoing
			 school building environmental problems in the State and recommended solutions
			 to address those problems, including assessment of information on the exposure
			 of children to environmental hazards in school facilities.
					203.Model guidelines for
			 siting of school facilitiesThe Administrator of the Environmental
			 Protection Agency, in consultation with the Secretary of Education and the
			 Secretary of Health and Human Services, shall develop school site selection
			 guidelines that account for—
				(1)the special vulnerability of children to
			 hazardous substances or pollution exposures in any case in which the potential
			 for contamination at a potential school site exists;
				(2)modes of transportation
			 available to students and staff; and
				(3)the potential use of a
			 school at the site as an emergency shelter.
				204.Public
			 outreach
				(a)In
			 generalThe Administrator of the Environmental Protection Agency
			 shall provide to the Director information relating to all activities carried
			 out under this title, which the Director shall include in the report described
			 in section 102(c).
				(b)Public
			 outreachThe Director shall ensure, to the maximum extent
			 practicable, that the public clearinghouse established under section 104
			 receives and makes available information on the exposure of children to
			 environmental hazards in school facilities, as provided by the Administrator of
			 the Environmental Protection Agency.
				205.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this title $5,000,000 for the period
			 of fiscal years 2008 through 2012, to remain available until expended.
			IIIStrengthening Federal
			 Leadership
			301.IncentivesAs soon as practicable after the date of
			 enactment of this Act, the Director shall identify incentives to encourage the
			 use of green buildings and related technology in the operations of the Federal
			 Government, including through—
				(1)the provision of recognition awards;
			 and
				(2)the maximum feasible retention of financial
			 savings in the annual budgets of Federal agencies.
				302.Federal
			 procurement
				(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Director of the Office of Federal Procurement Policy, in
			 consultation with the Director and the Under Secretary of Defense for
			 Acquisition, Technology, and Logistics, shall promulgate revisions of the
			 applicable acquisition regulations, to take effect as of the date of
			 promulgation of the revisions—
					(1)to direct any Federal
			 procurement executives involved in the acquisition, construction, or major
			 renovation (including contracting for the construction or major renovation) of
			 any facility, to the maximum extent practicable—
						(A)to employ integrated
			 design principles;
						(B)to optimize building and
			 systems energy performance;
						(C)to protect and conserve
			 water;
						(D)to enhance indoor
			 environmental quality; and
						(E)to reduce environmental
			 impacts of materials and waste flows; and
						(2)to direct Federal procurement executives
			 involved in leasing buildings, to give preference to the lease of facilities
			 that, to the maximum extent practicable—
						(A)are energy-efficient;
			 and
						(B)have applied contemporary
			 high-performance and sustainable design principles during construction or
			 renovation.
						(b)GuidanceNot
			 later than 90 days after the date of promulgation of the revised regulations
			 under subsection (a), the Director shall issue guidance to all Federal
			 procurement executives providing direction and the option to renegotiate the
			 design of proposed facilities, renovations for existing facilities, and leased
			 facilities to incorporate improvements that are consistent with this
			 section.
				303. Federal green
			 building performance
				(a)In
			 generalNot later than October 31 of each of the 2 fiscal years
			 following the fiscal year in which this Act is enacted, and at such times
			 thereafter as the Comptroller General of the United States determines to be
			 appropriate, the Comptroller General of the United States shall, with respect
			 to the fiscal years that have passed since the preceding report—
					(1)conduct an audit of the
			 implementation of this Act; and
					(2)submit to the Office, the
			 Committee, the Administrator, and Congress a report describing the results of
			 the audit.
					(b)ContentsAn
			 audit under subsection (a) shall include a review, with respect to the period
			 covered by the report under subsection (a)(2), of—
					(1)budget, life-cycle
			 costing, and contracting issues, using best practices identified by the
			 Comptroller General of the United States and heads of other agencies in
			 accordance with section 106;
					(2)the level of coordination
			 among the Office, the Office of Management and Budget, and relevant
			 agencies;
					(3)the performance of the
			 Office in carrying out the implementation plan;
					(4)the design stage of
			 high-performance green building measures;
					(5)high-performance building
			 data that were collected and reported to the Office; and
					(6)such other matters as the
			 Comptroller General of the United States determines to be appropriate.
					(c)Environmental
			 Stewardship ScorecardThe Director shall consult with the
			 Committee to enhance, and assist in the implementation of, the Environmental
			 Stewardship Scorecard announced at the White House summit on Federal
			 sustainable buildings in January 2006, to measure the implementation by each
			 Federal agency of sustainable design and green building initiatives.
				IVDemonstration
			 project
			401.Coordination of
			 goals
				(a)In
			 generalThe Director shall establish guidelines to implement a
			 demonstration project to contribute to the research goals of the Office.
				(b)ProjectsIn
			 accordance with guidelines established by the Director under subsection (a) and
			 the duties of the Director described in title I, the Director shall carry out a
			 demonstration project, in a Federal building in the State of Vermont in
			 accordance with subsection (c), that—
					(1)provides for the
			 evaluation of the information obtained through the conduct of projects and
			 activities under this Act; and
					(2)achieves a platinum
			 rating, as defined by the Leadership in Energy and Environmental Design
			 Building Rating System standard established by the United States Green Building
			 Council (or an equivalent rating obtained through a comparable system).
					(c)CriteriaWith
			 respect to the existing or proposed Federal facility at which a demonstration
			 project under this section is conducted, the Federal facility shall—
					(1)be an appropriate model
			 for a project relating to—
						(A)the effectiveness of
			 high-performance technologies;
						(B)analysis of materials,
			 components, and systems, including the impact on the health of building
			 occupants;
						(C)life-cycle costing and
			 life-cycle assessment of building materials and systems; and
						(D)location and design that
			 promote access to the Federal facility through walking, biking, and mass
			 transit; and
						(2)possess sufficient
			 technological and organizational adaptability.
					(d)ReportNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter through September 30, 2013, the Director shall submit to the
			 Administrator a report that describes the status of and findings regarding the
			 demonstration project.
				402.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out the Federal demonstration project
			 described in section 401(b) $5,000,000 for the period of fiscal years 2008
			 through 2012, to remain available until expended.
			
	
		November 13, 2006
		Reported with an amendment
	
